Conviction for possessing intoxicating liquor for purpose of sale, punishment one year in the penitentiary.
Appellant's motion for new trial was overruled on May 17, 1927. The statement of facts shows to have been filed on *Page 464 
August 17, 1927. The statute allows ninety days for the filing of statement of facts, after the overruling of the motion for new trial. The statement of facts was filed two days too late. Same cannot be considered.
There are three bills of exception. Each has been carefully considered. We find nothing in any calling for discussion here. None present error.
The judgment will be affirmed.
Affirmed.